Exhibit 10.11
Employment Agreement


THIS AGREEMENT is dated as of October 2, 2016 by and between Luckycom, Ltd., a
Hong Kong company and wholly-owned subsidiary of Luckycom Inc. (the “Company”)
and Kingrich Lee (“Executive”)


WITNESSETH:
 
WHEREAS, the Company desires to engage Executive as its Chief Executive Officer
on the terms and subject to the conditions set forth in this Agreement.


WHEREAS, Executive desires to accept employment as the Company’s Chief Executive
Officer on the terms and subject to the conditions set forth in this Agreement


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:


1.
Employment and Duties.



a)
Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Kingrich Lee as its Chief Executive Officer, and he shall have the
duties and responsibilities associated with a Chief Executive Officer of a
public corporation. During the Term (defined hereafter) Executive shall report
to the Company’s board of directors. Executive shall also perform such other
duties and responsibilities as may be determined by the Company’s board of
directors as long as such duties and responsibilities are consistent with those
of the Company’s Chief Executive Officer.



b)
Executive shall also serve in such executive capacity or capacities with respect
to any affiliate of the Company to which he may be elected or appointed,
provided that such duties are consistent with those of the Company’s Chief
Executive Officer. For purposes of this Agreement, the term “affiliate” shall
mean an entity that is controlled by the Company.



c)
Unless terminated earlier as provided in Section 5 of this Agreement, this
Agreement shall have an initial term (the “Initial Term”) commencing as of the
date of this Agreement and expiring on September 30, 2017 and continuing on a
year-to-year basis thereafter unless terminated by either party on not less than
thirty (30) days notice prior to the expiration of the initial Term or any
one-year extension. The initial Term and the one-year extensions are
collectively referred to as the “Term”.



2.
Performance. Executive hereby accepts the employment contemplated by this
Agreement. During the Term, he shall devote substantially all of his business
time to the performance of his duties under this Agreement, and shall perform
such duties diligently, in good faith and in a manner consistent with the best
interests of the Company.



3.
Compensation and Other Benefits.



a)
For his services to the Company during the Term,  the  Company  shall pay
Executive an annual salary (“Salary”) at the rate of one hundred eighty thousand
U.S. dollars ($180,000)  or  one  million  four  hundred  and  four  thousand 
Hong  Kong  dollars (” HKD “) (HK$ l,404,000) payable in equal monthly
installments.



4.
Reimbursement of Expenses. The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out- of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement; provided however, that Executive shall be required to obtain prior
approval from the Company for all expenditures in excess of five hundred
thousand U.S. dollars ($500,000) or three million eight hundred seventy five
thousand fifty HKD($3,875,050).




--------------------------------------------------------------------------------

5.
Employee Benefits.



a)
Health and Other Medical. Executive and his spouse shall be eligible to
participate in all health and medical employee benefit plans as are available
from time to time to other employees of the Company and their families. Pursuant
to the Company’s policy, the Company shall pay fifty percent (50%) of the costs
of all such benefits.



b)
Vacation. Executive shall be entitled to two (2) weeks of paid vacation and five
(5) personal days per year, to be taken in such amounts and at such times as
shall be mutually agreed upon by the Company and Executive. Any unused paid
vacation or personal days shall not be forfeited and shall carry forward to
subsequent years. Executive shall not be entitled to reimbursement for any
unused vacation or personal time, except as may be required under law.



c)
Savings Plan. Executive shall be eligible to enroll and participate, and be
immediately vested in, all Company savings and retirement plans, including, but
not limited to, any 401(k) plans, as are available from time to time to other
employees.



6.
Termination of Employment.



a)
Automatic Termination. This Agreement and Executive’s employment hereunder shall
automatically terminate upon the earlier of: (i) the expiration of this
Agreement pursuant to subsection l(c) of this Agreement, (ii) termination
pursuant to this Section 6 or (iii) Executive’s death.



b)
Termination by the Company. This Agreement may be terminated  by the Company
upon thirty (30) days prior written notice to Executive upon the earlier to
occur of the following:



(i)
Disability. This Agreement and Executive’s employment pursuant to this
Agreement, may be terminated by the Company in the event of Executive’s
Disability. The term “Disability” shall mean any illness, disability  or
incapacity of Executive which prevents him from substantially performing his
regular duties for a period of four (4) consecutive months or one hundred eighty
(180) days, even though not consecutive, in any twelve (12) month period.



(ii)
Cause. The Company may terminate this Agreement and Executive’s employment
pursuant to this Agreement for Cause. The term “Cause” shall mean:



A.
Any violation of any material provision of this Agreement, habitual absenteeism,
bad faith, repeated failure or refusal to perform Executive’s duties pursuant to
Section 1 of this Agreement or gross negligence or willful misconduct on the
part of Executive in the performance of his duties, provided that the Company
has given written notice of and an opportunity of not less than thirty (30) days
to cure such breach.



B.
a breach of Section 7, 8 or 9 of this Agreement;



C.
a breach of trust whereby Executive obtains  personal gain or benefit at the
expense of or to the detriment of the Company;



D.
Executive’s use of illegal substances;



E.
any fraudulent or dishonest conduct by Executive or any other conduct by him,
which damages the Company, its parent, any of its subsidiaries or affiliates or
their property, business or reputation;



F.
a conviction of or plea of nolo contendere by Executive of (i) any felony or
(ii) any other crime involving fraud, theft, embezzlement or use or possession
of illegal substances; or,




--------------------------------------------------------------------------------

G.
the admission by Executive of any matters set forth in Section  6(b)(ii)(F) of
this Agreement.



H.
failure to ensure that the Company’s filings with the Securities and Exchange
Commission (the “SEC”) are timely; and



I.
failure to ensure the accuracy of the Company’s  filings with SEC.



c)
Termination by Executive.



(i)
Disability. This Agreement and Executive’s employment pursuant to this
Agreement, may be terminated by Executive on not less than thirty (30) days’
prior written notice in the event of Executive’s Disability.



(ii)
Voluntary termination. This Agreement may be voluntarily terminated by Executive
on not less than thirty (30) days prior written notice to the Company.



d)
Consequences of Termination.



Upon termination of Executive’s employment , except for (i) termination for
Cause pursuant to subsection 6(b)(ii) or (ii) termination by Executive pursuant
to subsection 6(d)(ii), Executive shall be entitled to (A) a payment equal to
two (2) months ’  salary, or thirty thousand  U.S. dollars ($30,000) or
approximately two hundred thirty three thousand two hundred fifty HKD ($233,250)
(the “Severance”) and (B) Executive shall be eligible to retain the benefits
provided for in Section 5 of this Agreement for a period of six (6) months. The
Severance shall be paid, at the Company’s option, either (x) in a lump sum upon
termination, with such payments discounted by the U.S. Treasury rate most
closely comparable to the applicable time period left in the Agreement or (y) as
and when normal payroll payments are made to other employees of the Company.
Executive expressly acknowledges and agrees that the Severance shall be in full
satisfaction of any and all claims Executive may have with respect to or arising
out of Executive’s employment with the Company or relating to or arising out of
this Agreement and the termination thereof, including, without limitation ,
those causes of action arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964 , as amended, the
Americans with Disabilities Act of 1990, as amended, the Fair Labor Standards
Act of 1938, as amended, the Civil Rights Act of April 9, 1866, the National
Labor Management Relations Act, the Occupation Safety and Health Act and the
Family Medical Leave Act of 1993. Notwithstanding the foregoing, Executive’s
right to receive Severance is contingent upon Executive not violating any of his
on-going obligations under this Agreement


7.
Trade Secrets and Proprietary Information.



Executive recognizes and acknowledges that the Company, through the expenditure
of considerable time and money, has developed and will continue to develop in
the future information concerning customers, clients, marketing, products,
services, business, research and development activities and operational methods
of the Company and its customers or clients, contracts, financial or other data,
technical data or any other confidential or proprietary information possessed ,
owned or used by the Company, the disclosure of which could or does have a
material adverse effect on the Company, its business, any business it proposes
to engage in, its operations, financial condition or prospects and that the same
are confidential and proprietary and considered “confidential information” of
the Company for the purposes of this Agreement. In consideration of his
employment and engagement as Chief Executive Officer, Executive agrees that he
will not, during or after the Term, without the consent of the Company’ s board
of directors, make any disclosure of confidential information now or hereafter
possessed by the Company, to any person, partnership, corporation or entity
either during or after the Term here of, except that nothing in this Agreement
shall be construed to prohibit him from using or disclosing such information (a)
if such disclosure is necessary in the normal course of the Company’ s business
in accordance with Company policies or instructions or authorization from the
board of directors, (b) such information shall become public knowledge other
than by or as a result of disclosure by a person not having a right to make such

--------------------------------------------------------------------------------

disclosure, (c) complying with legal process; provided, that in the event
Executive is required to make disclosure pursuant to legal process, he shall
give the Company prompt notice thereof and the opportunity to object to the
disclosure, or (d) subsequent to the Term, if such information shall have either
(i) been developed by Executive independent of any of the Company’s confidential
or proprietary information or (ii) been disclosed to Executive by a person not
subject to a confidentiality agreement with or other obligation of
confidentiality to the Company. For the purposes of Sections 7, 8 and 9 of this
Agreement, the term “Company” shall include the Company, its parent, its
subsidiaries and its affiliates.


8.
Covenant Not To Solicit or Compete.



a)
During the period from the date of this Agreement until one (1) year following
the date on which Executive’s employment is terminated, Executive will not,
directly or indirectly;



(i)
Persuade or attempt to persuade any person or entity which is or was a customer,
client or supplier of the Company to cease doing business with the Company, or
to reduce the amount of business it does with the Company (the terms “customer”
and “client” as used in this Section 8 include any potential customer or client
to whom the Company submitted bids or proposals, or with whom the Company
conducted negotiations, during the term of Executive’s employment hereunder or
during the twelve (12) months preceding the termination of Executive’s
employment);



(ii)
Solicit for himself or any other person or entity other than the Company the
business of any person or entity which is a customer or client of the Company,
or was a customer or client of the Company within one (1) year prior to the
termination of Executive’s employment; or



(iii)
Persuade or attempt to persuade any employee of the Company, or any individual
who was an employee of the Company during the one (1) year period prior to the
lawful and proper termination of this Agreement, to leave the Company’s employ,
or to become employed by any person or entity other than the Company.



b)
Executive acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 7 and 8 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.



9.
Inventions and Discoveries. Executive agrees promptly to disclose in writing to
the Company any invention or discovery made by him during the period of time
that this Agreement remains in full force and effect, whether during or after
working hours, in any business in which the Company is then engaged or which
otherwise relates to any product or service dealt in by the Company and such
inventions and discoveries shall be the Company’s sole property. Executive
acknowledges that any such invention or discovery developed by him and any
intellectual property rights relating thereto shall be considered as “work
performed for hire” In the event that any such intellectual property rights are
not, for any reason, deemed work performed for hire, Executive hereby assigns to
the Company any and all of his right, title and interest therein to the Company.
Upon the Company’s request, Executive shall execute and assign to the Company
all applications for copyrights and patents of the United States and such
foreign countries as the Company may designate, and Executive shall execute and
deliver to the Company such other instruments as the Company deems necessary to
confirm the Company’s sole ownership of all rights, title and interest in and to
such inventions and discoveries, as well as all copyrights and/or patents. If
services in connection with applications for copyrights and/or patents are
performed by Executive at the Company’s request after the termination of his
employment hereunder, the Company shall pay Executive reasonable compensation
for such services rendered after termination of this Agreement.




--------------------------------------------------------------------------------

10.
Non-Disparagement. Commencing on the date hereof and continuing indefinitely,
Executive hereby covenants and agrees that he shall not, directly or indirectly,
defame, disparage, create false impressions, or otherwise put in a false or bad
light the Company, its products or services, its business , reputation, conduct,
practices, past or present employees, financial condition or otherwise.



11.
Injunctive Relief. Executive agrees that his violation or threatened violation
of any of the provisions of Sections 7, 8 or 9 of this Agreement shall cause
immediate and irreparable harm to the Company. In the event of any breach or
threatened breach of any of said provisions, Executive consents to the entry of
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting him from any violation or threatened violation of such provisions
and compelling him to comply with such provisions. In the event an injunction is
issued against any such violation by Executive, the period referred to in
Section 8 of this Agreement shall continue until the later of the expiration of
the period set forth therein or one (1) month from the date a final judgment
enforcing such provisions is entered and the time for appeal has lapsed. The
provisions of Sections 7, 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement and Executive’s employment pursuant to this
Agreement.



12.
Miscellaneous.



a)
Authority. Executive represents, warrants, covenants and agrees that he has a
right to enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use, in the performance
of his obligations hereunder, any proprietary information of any other party
which he is legally prohibited from using.



b)
Notice. Any notice, consent or communication required under the provisions of
this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this Section
11(b), to the parties as follows:



If to the Company: Luckycom Limited
Level 8, Two Exchange Square
Central Hong Kong Attn: Kingrich Lee, Chief Executive Officer


If to Executive:
Kingrich Lee
Flat E, 38/F, Tower 10
Island Harbourview, 11 Hoi Fai Road Kowloon, Hong Kong


Either party may, by like notice, change address to which notice is to be sent
upon ten (l0) days prior written notice.


c)
Governing Law. This Agreement shall in all respects be construed and interpreted
in accordance with, and the rights of the parties shall be governed by, the laws
of Hong Kong, without regard to principles of conflicts of laws.



d)
Severability. If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall , to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable , shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law , and any court
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 8(a) of
this Agreement, so that it complies with applicable Jaw.




--------------------------------------------------------------------------------

e)
Entire Agreement; Amendment. This Agreement constitutes the entire agreement of
the Company and Executive as to the subject matter hereof, superseding all prior
or contemporaneous written or oral understandings or agreements, including any
and all previous employment agreements or understandings, all of which are
hereby terminated, with respect to the subject matter covered in this Agreement.
This Agreement may not be modified or amended, nor may any right be waive d,
except by a writing which expressly refers to this Agreement, states that it is
intended to be a modification , amendment or waiver and is signed by both
parties in the case of a modification or amendment or by the party granting the
waiver. No course of conduct or dealing between the parties and no custom or
trade usage shall be relied upon to vary the terms of this Agreement. The
failure of a party to insist upon strict adherence to any term of this Agreement
on any occasion shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.



f)
Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, executors, administrators
and permitted assigns. Neither party hereto shall have the right to assign or
transfer any of its or his rights hereunder except in connection with a merger
or consolidation of the Company or a sale by the Company of all or substantially
all of its business and assets.



g)
Headings. The headings in this Agreement are for convenience of reference only
and shall not affect in any way the construction or interpretation of this
Agreement.



h)
Waivers. No delay or omission to exercise any right, power or remedy accruing to
either party hereto shall impair any such right, power or remedy or shall be
construed to be a waiver of or an acquiescence to any breach hereof. No waiver
of any breach hereof shall be deemed to be a waiver of any other breach hereof
theretofore or thereafter occurring. Any waiver of any provision hereof shall be
effective only to the extent specifically set forth in an applicable writing.
All remedies afforded to either party under this Agreement, by law or otherwise,
shall be cumulative and not alternative and shall not preclude assertion by such
party of any other rights or the seeking of any other rights or remedies against
any other party.



i)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. Signatures evidenced by facsimile transmission will
be accepted as original signatures.
